Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 1 of 27

AO 91 (Rev. 02/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT
for the
District of Arizona

United States of America

A- 2058 Mz

 

v. Case No. ral
Chauncey Hollingberry .
Senta SKALED
CRIMINAL COMPLAINT

I, Jason L, Saitta, the undersigned complainant being duly sworn, state the following is true and
correct to the best of my knowledge and belief.

On or about January 8, 2020, through February 2020, the exact date being unknown, in
the District of Arizona, and elsewhere, defendant Chauncy Hollingberry, with the intent to injure,
harass, and intimidate, another person, Victim K., used the mail, any interactive computer service or
electronic communication service or electronic communication system of interstate commerce, or any
other facility of interstate or foreign commerce to engage in a course of conduct that caused, attempted
to cause, or would be reasonably expected to cause substantial emotional distress to another person,
Victim K., in violation of Title 18, United States Code, Section 2261A(2).

J further state that I am a Special Agent with Federal Bureau of Investigation (FBI) and

that this complaint is based on the following facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

AUTHORIZED BY: AUSA Lisa E. Jennis 2)

Continued on the attached sheet.

    

Complainant's signature

Jason L. Saitta, FBI Special Agent
Printed name and title

Sworn to before me and signed in my presence.

 

Date: March 13, 2020 : 1A é Jk, aol Any, mj Jew,
Judge’s signature )
City and state: Phoenix, Arizona Hornorable Michael T. Morrissey, U.S. Magistrate Judge

 

Printed name and title

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 2 of 27

STATEMENT OF PROBABLE CAUSE

I, Jason Saitta, being duly sworn, hereby depose and say:

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBD,
United States Department of Justice, and have been so employed since June 2014. Iam
currently assigned to the Phoenix Field Office in Phoenix, Arizona. I am a member of the
Joint Terrorism Task Force (JTTF) and am responsible for investigating acts of domestic
terrorism. Asa Special Agent of the FBI, my duties and responsibilities include conducting
criminal investigations of individuals and entities for possible violations of federal laws,
particularly those laws found in Title 18 of the United States Code.

2. My training in law enforcement includes agency specific training in all aspects
of conducting federal criminal investigations, including the planning, preparation, and
execution of search warrants. I am an “investigative or law enforcement officer of the
United States” within the meaning of Title 18, United States Code, Section 2510(7),
authorized to conduct investigations into alleged violations of federal law. Through my
experience and training, I know that according to Title 18, United States Code (U.S.C.), §
2261A — Stalking, it is a felony offense for any person who:

with the intent to kill, injure, harass, intimidate, or place under surveillance with intent

to kill, injure, harass, or intimidate another person, uses the mail, any interactive

computer service or electronic communication service or electronic communication

system of interstate commerce to engage in a course of conduct that —
(A) places that person in reasonable fear of the death of or serious bodily injury to

a person... ; of,

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 3 of 27

(B) causes, attempts to cause, or would be reasonably expected to cause substantial

emotional distress to a person... .”

18 U.S.C. Section 2261A(2).

An “‘electronic communication service’ means any service which provides to users
thereof the ability to send or receive wite or electronic communications.” 18 U.S.C. §
2510(15). An “electronic communications system’ mean “any wire, radio, electromagnetic,
photooptical or photoelectronic facilities for the transmission of wire or electronic
communications, and any computer facilities or related electronic equipment for the
electronic storage of such communications. 18 U.S.C. § 2510(14). Title 18, U.S.C. § 2266
defines a “course of conduct” as “a pattern of conduct composed of 2 or more acts,
evidencing a continuity of purpose.” 18 U.S.C. § 2266(2).

3, This affidavit is made in support of a criminal complaint and arrest warrant for
CHAUNCEY HOLLINGBERRY ("HOLLINGBERRY") for violation of Title 18, United
States Code (U.S.C.), § 2261A — Stalking. The statements contained in this affidavit are
based on your affiant’s training and experience as a Special Agent as well as information
provided to your affiant by other agents of the FBI, other law enforcement officers, and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of your affiant’s knowledge about this
matter.

4, On July 2, 2018, HOLLINGBERRY entered the Arizona Attorney General’s

Office (AGO) located at 2005 N. Central Avenue in Phoenix, Maricopa County, Arizona.

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 4 of 27

HOLLINGBERRY was video recording with a handheld recording device as he entered the
building. HOLLINGBERRY was approached by AGO employees and told that videotaping
in the lobby of the building was prohibited but HOLLINGBERRY continued to videotape.
HOLLINGBERRY was eventually approached by the Arizona Attorney General Special
Agent Assistant Chief and again told that videotaping the lobby of the building was
prohibited, At one point, HOLLINGBERRY asked to make a public records request for the
law that restricts videotaping in the lobby of the Arizona Attorney General building.
HOLLINGBERRY was given a public records request form and then left the building.

5, On July 3, 2018, HOLLINGBERRY returned to the AGO to return his public
records request. The Phoenix Police Department (PPD) was called as HOLLINGBERRY
continued to videotape while in the lobby of the building. As an officer from PPD was

arriving, HOLLINGBERRY exited the building. HOLLINGBERRY was stopped by the

officer and asked if he had been in the AGO building. HOLLINGBERRY was detained, cited -

for Trespassing, and given a court date. PPD officers also went into the AGO’s lobby where

they were met by an AGO employee (hereinafter, “Victim K”). Victim K explained what

occurred with HOLLINGBERRY to responding officers and provided them with her
business card and copy of the AGO lobby video surveillance from the prior day, July 2.

PPD’s encounter with both HOLLINGBERRY and Victim K was captured by.one of the

officer's body camera.

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20. Page 5 of 27

6. Following HOLLINGBERRY’s trespass at the AGO, he obtained a copy of the
body camera footage of the officer who cited him for trespassing. Your affiant believes that
HOLLINGBERRY obtained this video via the discovery process in preparation for his
hearing related to the trespassing charge, which was dismissed by PPD prior to
HOLLINGBERRY’s hearing. The body camera footage shows Victim K’s real name and
position at the AGO during Victim K’s interaction with the PPD. HOLLINGBERRY
uploaded the video recording from the encounter with the PPD on or about July 3, 2018, to
his YouTube channel, “Law Offices of Daddy & Master”, also known as “Chauncey
Dragonfyre”. HOLLINGBERRY is not an attorney. The video depicted multiple AGO
employees. As a result, two AGO employees, including Victim K, filed a “privacy
complaint” with YouTube. YouTube has a process for removal of inappropriate content or
videos when an individual is uniquely identifiable by image, voice, full name, government
identification number, bank account number, contact information, or other uniquely
identifiable information. As a result of the complaint, HOLLINGBERRY’s video was
removed from his YouTube channel.

7. Between November 5, 2018 and December 31, 2019, HOLLINGBERRY called
the AGO on multiple occasions and left messages complaining that there were AGO
employees on government computers or cellular telephones issuing privacy complaints on his
YouTube videos in violation of his First Amendment rights and the AGO’s administrative

policy. During this same time period, HOLLINGBERRY also visited the AGO on multiple

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 6 of 27

occasions to complain about the “no filming” policy. During these visits, he simultaneously

filmed his activities and interactions with employees and/or to make public records requests.

8. On or about January 14, 2020, HOLLINGBERRY posted a video to his

YouTube channel titled, ''War on the attorney generals office" which, as of January 17,

2020, had received 1455 views and 102 likes/13 dislikes. In the video, HOLLINGBERRY

states:

Even though YouTube is full of police bodycam videos, like there’s whole channels
and that’s all they upload is police bodycam videos, YouTube is claiming that I need a
privacy waiver. This person, whoever did the (referring to the privacy complaint), and
I know who did it by the way they marked the whole thing as a privacy complaint.
Like ok, so I’m done. I know who's doing it. What I’m going to do is, I’m going to
upload it to Facebook and I’m going to upload it to my personal domain um, and I’m
going to promote on Facebook. So [Victim K referring to her by an incorrect first
name], I know it’s you who's doing it, so what I’m going to do, it’s going to take me
some time uh, cause I have a full bore of classes starting today, um I’m going to go
ahead and I’m just going to, I’m going to throw a lawsuit. Actually, I have to start off
with a claim, and I’m going to start off today. I’m going to the Attorney General's
Office with a mask on, multiple cameras and I’m going to file a complaint against that
bitch that works in the office that’s doing these privacy complaints and I’m gonna be
outside the Attorney General's Office with a megaphone and I’m going to be getting
everyone’s license plates. I’m going to be posting everyone’s home address on my
personal domain, and I’m going to be giving a big fuck you to all the employees that
work at the Attorney General's office. And then, because my classes don’t start until
late tonight, at 7, so I have all day to fuck with people. And then I’m going to go to
the Phoenix Police Department with a megaphone and sing "no justice no peace fuck
the police." So that’s what I’m going to be doing today so it’s going to be a shit storm.
I just got my 360 (camera) replacement and uh, I’m going to be all day fucking with
the Attorney General’s office so get ready for that. They have been fucking with me
for years, I’m going to fuck with them all day.

In this video, HOLLINGBERRY inadvertently refers to Victim K by another first

name and later acknowledges this mistake in other videos.

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 7 of 27

9, On or about January 14, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “Emergency Alert Mirror the police body cam video” which, as
of January 17, 2020, had received 917 views and 85 likes/9 dislikes. In the video,
HOLLINGBERRY asks his viewers to mirror/re-post the police bodycam video of his July 3,
2018, Phoenix Police trespass from the AGO (see paragraph 5 of this Statement of Probable
Cause), that he states is part of a privacy complaint, before it gets taken down by YouTube.
HOLLINGBERRY says he can't tell if it's the police or [Victim K referring to her by an
incorrect first name] that requested that video be taken down. HOLLINGBERRY stated his
belief that “[Victim K referring to her by an iricorrect first name]” might be getting a Rule 27
in which he intends to depose her. In the video, HOLLINGBERRY states:

Just get ready today because you’re going to see me live on the Internet walking into

the Attorney General’s office with a Guy Fawkes mask on and two cameras and uh,

I’m going to be outside all day. Also, if anyone knows home addresses and names and

pictures of people who work at the AG's office, send those to the email address that’s

associated, that everyone knows anyway, and it’s on this channel. So, go ahead and
send it to them, I’m creating a database, it’s going to be on my personal domain, my
personal dot legal domain of everyone who works in that fucking office. So, I want
everyone at the AG’s office to know that if you don’t like your picture and your home
address on the Internet, you can blame the [states Victim K’s title at the AGO]! for
that. This is all her doing. So just letting you know if you don’t like it you can take it
up with her.

Some comments on YouTube associated with this video were viewer "SK" posted Victim

K’s name, address, and phone number. Viewer “inquisitor” posted, "She is a cunt who likes

to hear the sound of her own voice." Viewer “Kolya-The_Vodka-Guzzler” posted, "She’s a

 

1 HOLLINGBERRY refers to Victim K’s official title at the AGO which is redacted for
6

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 8 of 27

piece of treasonous shit. She belongs on federal ‘death row for treason and seditious
insurrection."

10. On or about January 14, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “On my way” which, as of January 17, 2020, had received 789
views and 54 likes/10 dislikes. Eighteen seconds into the video HOLLINGBERRY says,
“I’m driving, and uh, I’m on my way to the Attorney General's office, uh it’s going to be a
shit storm all day and all night. And I’m really looking forward to seeing [Victim K referring
to her by an incorrect first name].”

11. On January 14, 2020, HOLLINGBERRY returned to the AGO, brought two
cameras to record his visit and stayed for approximately an hour and a half.
HOLLINGBERRY filmed his encounters with AGO employees and “live-streamed” the visit
on his YouTube channel “Law Offices of Daddy and Master”, The video was later uploaded
to HOLLINGBERRY’s YouTube channel. The video was titled "Attorney General Office"
which, as of January 17, 2020, had received 3,867 views and 248 likes/27 dislikes. The
video begins with HOLLINGBERRY assembling his recording equipment in the parking lot
of the AGO. As he walks up to the building, he states: “This will be a total shit storm.” After
passing through security, HOLLINGBERRY states: “Let’s see if we can get PD here again”
and “when the Attorney General's Office decides to stop infringing on people’s rights Pil

stop coming in the lobby.” HOLLINGBERRY approaches the front reception area and says

 

public disclosure.

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 9 of 27

that he wants to make a complaint because the AGO continues to make privacy complaints
against his YouTube channel. HOLLINGBERRY says that he wants to make the complaints
against the AGO employees that are making the complaints. HOLLINGBERRY tells his
viewers that if someone would post the telephone number of the AGO and flood the office
with calls, that would be great. HOLLINGBERRY specifically says that he did not condone
the activity, “allegedly”. Viewers begin to post on HOLLINGBERRY’s YouTube channel
the number to the AGO as well as the physical address. HOLLINGBERRY asks his viewers
to tie up the AGO telephone lines and walks up to the door that gives access to the interior of
the office. At approximately 15:22 minutes into the video, HOLLINGBERRY says, "there is
the guy who made the privacy complaint on my YouTube video,” and moves his camera to
the door and records the interior hallway. HOLLINGBERRY says: “that's [Victim K’s
referring to her by an incorrect first name] office, she's the one that doesn't like my channel
so she does privacy complaints". HOLLINGBERRY then instructs any viewer that has AGO
employees’ home addresses or phone numbers to send them to him so he can post them to his
personal domain.

12. Throughout HOLLINGBERRY’s January 14, 2020, live-stream video of his

visit to the AGO, he walks about the lobby narrating his activities while his followers post

comments live on his YouTube channel. Some of the posted comments are:

 

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 10 of 27

after

Viewer “LC” posted “rule 187”. As the post was made, HOLLINGBERRY repeated

_ it. HOLLINGBERRY continued to film and sounded like he was getting more

agitated.”

Viewer "Gary Troxell" posts “hang in there... we’re flooding their phones... no one's
answering...cowards....”

Viewer "“GR8 Lakes Crusader" posts, “Bottle of water and a box of bullets”.

"SK" posts the real name of Victim K. "SK" then posts Victim K’s name three
additional times. "SK" also posts, “[Victim K] IS A GOLD DIGGER", “[Victim K] is
getting moist inside”, “[Victim K] has a 400000 house... something fishy”, “[ Victim
K] is sucking attorney general”, “[ Victim K] is a stripper”, and “[Victim K] used to

sleep around”.

Viewer "Unsub Press" posts, "Isn't [Victim K] the one who was busted for pot and
drug paraphernalia in 2014?”

Viewer "Kansas city Bob" posts, “she’s earning that money with a set of knee pads in
the AG’s office”.

Viewer “VulgarVixen" comments “I hope [Victim K] gets hit by a car”.
13, Approximately 32 minutes into the January 14, 2020, live-streamed video,

setting up the camera to film the hallway that leads to employee offices,

HOLLINGBERRY states: “Ya, everyone, I need you to post the home address for the

[Victim K’s actual title at the AGO—tredacted for public disclosure] here at the Attorney

General’s Office, post it in the chat. The lady in the video, the one that was telling the police

to arrest me for filming.” While filming the interior hallway, HOLLINGBERRY points his

camera to a name tag next to an office door and says, “Okay, so it says [Victim K’s actual

title at the AGO—tedacted for public disclosure] at the AGO right there and it has a little

 

2 Your affiant notes that code 187 is the California penal code for homicide.
9

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 11 of 27

peace sign above it. So everyone, just go ahead and email me her home address uh, we’ll go
ahead and post that. Ya everyone, if she really does have a mugshot go ahead and send that
to me.”

- 14. Approximately 33:35 minutes into the January 14, 2020, live-streamed video
HOLLINGBERRY says, “Ok so she’s [Victim K’s age], she lives at [provides an address
where HOLLINGBERRY believes that Victim K lives], okay?” Then viewer "SK" posts
| what HOLLINGBERRY says is Victim K’s address four additional times.

15. Approximately 34:32 minutes into the January 14, 2020, live-streamed video,
HOLLINGBERRY repeats Victim K’s address. Video viewer "Big Shitty" comments
“Maybe you should go knock on that door tonight” and video viewer "L.C." posts, “Code 187
pizzas and 9mm sleeping pills to that beefy address.”

16. Approximately 46:11 minutes into the January 14, 2020, live-streamed video,
HOLLINGBERRY states, “‘ya, everyone post the link to the alleged mugshot of the [Victim
K’s title] here at the Attorney General's office, people are claiming there’s a mugshot of her”

17. Approximately 48:27 minutes into the January 14, 2020, live-streamed video,
HOLLINGBERRY states, “send me any dirt you have on these people, names, phone
numbers, addresses, pictures, any incriminating information for anyone who works at the
Attorney General's office”

18. Approximately 68:40 minutes into the January 14, 2020, live-streamed video,

HOLLINGBERRY begins filling out a paper Public Records Request form and explains to

10

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 12 of 27

the camera that he’s requesting “Evidence including pictures of any secret lovers or
mistresses that are contained in the Attorney General's personal or work related, or something
on his computer.” HOLLINGBERRY narrates as he completes the form, mentioning the
Arizona Attorney General’s name as the intended target. He also mentions Victim K’s real
name, stating he’s going to pull her emails as well.

19. Approximately 73 minutes into the January 14, 2020, live-streamed
video, HOLLINGBERRY shows the camera his Public Records Request form in which he
requests: "Evidence, including pictures of secret lovers and mistresses contained within the
[Attorney General’s] work email, personal phone connected to work related and work
computers. Any emails sent or received by the Attorney General regarding CHAUNCEY,
or CHAUNCEY HOLLINGBERRY. How many times [the Arizona Attorney General]
shares the bathroom stall with Ryan on floor 7." HOLLINGBERRY tells his viewers that he
was going to pull all of Victim K’s communications and emails then he begins completing a
second records request.

20. Approximately 82:30 minutes into the January 14, 2020, live-streamed video,

HOLLINGBERRY shows the camera the Public Records Request form which states:

All electronic communications to and from [Victim K and her actual title-—
redacted for public disclosure] containing the phrase “Chauncey and/or
Chauncey Hollingberry”. Any electronic communications containing the
phrase “you tube” or “YouTube” sent or received by any Attorney General
employee. Any work-related information contained in [Victim K’s] personal
phone.

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 13 of 27

Several viewers comment and recommend changing Victim K (referring to her by an
incorrect first name) to Victim K’s actual first name. HOLLINGBERRY then adds Victim
K’s real name to the request. HOLLINGBERRY explains to his viewers that his first public
records request was intended to aggravate the Attorney General and the second was to fish
for information. HOLLINGBERRY claims that he will file a third request on-line.
Approximately 88:45 minutes into the video, as HOLLINGBERRY was preparing to leave
the AGO building, he comments that he was there for approximately two hours.

21. On or about January 14, 2020, HOLLINGBERRY posted a video to his

YouTube channel titled “Message to AG Office” which, as of January 17, 2020, had

received 1872 views and 121 likes/13 dislikes. In the video, HOLLINGBERRY shows a —

draft of a lawsuit he was working on and claims that the AGO employees listed are going to
be sued. This video was made and posted following his trip to the AGO that same day where
he live streamed. In the video, HOLLINGBERRY shows a photograph of Victim K as well
as photographs of other AGO employees. On the video, HOLLINGBERRY states:

I’m going to tell everyone what’s going on at the Attorney General’s Office, so this
woman tight here, and she’s the (states Victim K’s actual position) at the AG’s office,
we’ ll just use first names, her first name is [states Victim K’s actual first name]. She’s
been doing privacy complaints, allegedly, the other person who’s doing it is this guy
(he shows a picture). . . I’m suing everyone who did a privacy complaint. .. so these
assholes are going to get fucking sued and the reason that, so I just want to let
everyone know that the reason AG’s office let me be in their office for hours with
- multiple cameras, staring at them, is because they’re fucked and they don’t know what
to do except ignore me. So, they can ignore this. This is my message to you, if you
continue, what I’m going to do, and I know the AG’s office is watching, I’m going to
um in a few days going to take the video down and then it’s magically going to be re-
uploaded again. If they do a privacy complaint, again, on this station or on me, it,

12

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 14 of 27

look, this is what’s going to happen, it might not happen for several months cause
_ that’s how long it takes to get together a lawsuit, especially if I’m busy, but you’re
- going to get sued, served with this and it’s going to happen live on the Internet and
I’m going to pull you into a deposition. I am going to blast you all over the Internet
and also, because I know [Victim K’s actual first name] watching, this video is
already on Facebook so let’s see, so let’s go on Facebook right now, that’s my page
and uh, okay. Here we go. So, it’s right here, it’s already on Facebook so good luck
with that, it’s already all over YouTube, johnny five-o mirrored it, everyone else is
mirroring it (he is referring to the video showing Victim K and another AGO
employee making contact with PPD). .. so, you’re really wasting your time and you’re
going to be really fucking embarrassed when you have to answer to this.... (shows
computer) .., because you’re using Government resources and time to stop me from
publishing public records, so good luck with that. So that was my message to the
.. AG’s office, I do this all fucking day and I will fuck your life up if you keep doing
this.

22. On or about January 16, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled “Attorney General facebook.com/daddyfollower” which, as of
January 17, 2020, had received 1,082 views and 67 likes/9 dislikes. HOLLINGBERRY
appears upset because he believes AGO employees are making privacy complaints against
his videos. HOLLINGBERRY shows images of Victim K and another AGO employee taken
from his video. In the video, HOLLINGBERRY states:

So the two hoes there at the AG’s office have done more privacy complaints, they
made it real clear who they are because they’re only doing it on themselves now, so
they’re being stupid. . . I’m working on the lawsuit; I’m working on suing them. . .
these two guys are going to get sued. I’m going to sue them for everything. ’m _
actually going to probably take'them to federal court. . . I need everyone to go to
Facebook. This is where the video's at now. It’s right here. My Facebook page is
Facebook dot com forward slash daddy follower (facebook.com/daddyfollower).
Everyone follow me because every video that has problems on YouTube are going to
go on Facebook.

 

 
- Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 15 of 27

Viewer "King Ace" comments that he was working on finding Victim K’s (using her real
name) address and the identity of all the people who live at her address.

23. On or about January 17, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “AG Office Mugshot” which, as of January 17, 2020, had received
852 views and 81 likes/6 dislikes. The video identifies an arrest record of Victim K (using
her real name) from 2014 which includes her date of birth and physical
descriptors. HOLLINGBERRY claims that Victim K is the person putting the privacy
complaints on his YouTube site and states:

Okay I had to do a quick video because someone sent this to me. This is that dumb ho

that’s in the Phoenix Police body cam video, she’s the [states Victim K’s position] at

the Attorney General's Office and this is her mug shot. She was arrested for
possessing marijuana or using marijuana and drug paraphernalia. So, she had been
arrested back in 2014. If you seen the video, she talks about how I have mugshots and
the police were like I don’t even know what you’re talking about, well this is her mug
shot. That’s the [Victim K’s official position—redacted for public disclosure] at the

Attorney General’s office, this is the one that’s putting the privacy complaints or one

of the people that’s allegedly putting the privacy complaints on my channel so uh, I

hope she gets help for her drug addiction. Let’s move to the side image, um there you

go. That's [referring to Victim K using an incorrect first name]."

24, On or about January 19, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “AG office Declares War” which, as of January 21, 2020, had
received 939 views and 92 likes/24 dislikes. In the video, HOLLINGBERRY appears to be
livestreaming in his vehicle and it’s dark outside. Approximately 1:45 minutes into the video,

HOLLINGBERRY states:

What I want everyone to know is I have all the email addresses to everyone at the
Attorney General's office that works there so I’m going to start email bombing them

14

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 16 of 27

and I’m going to get a spreadsheet and I’m going to post it on my channel, of all the
email addresses of everyone working at the AG’s office, including [Victim K], and
I’m going to be sending everyone in the office her mugshot and uh I might even be
sending some nude photos allegedly, someone sent me some nude photos of her, ofa
yeah, so I’m going to be email bombing the AG’s office daily until it stops, and
uh, I’m creating my own domain, I’m creating my own domain and I will tell
everyone the website when I’m ready so, when J release these email addresses I want,
and I don’t even care that I’m saying this cause I’ll go to court on this and [’ll win it, I
want everyone to start emailing the AG’s office, start email bombing them, sending
massive emails, saying “fuck you”, just profanity, I’m not telling anyone to make any
threats but if you want to make threats I’m mean that’s your choice but just absolute
bomb that office with emails until they stop doing it.

HOLLINGBERRY then verbally replies to someone commenting on his video and gives his
email address as chaunceycook29@gmail.com. HOLLINGBERRY claims itis a forwarding
account that gets forwarded someplace else. Approximately 3:54 minutes in the video,
HOLLINGBERRY states:

I want everyone to start bombing this office with emails, um oh, I’m going to release
everyone’s phone numbers, I have all of the phone numbers and email addresses of
everyone who works in the back office there at the AG. So I’m going to create a
spreadsheet, I’m going to upload it and just fuck with these people, cause that’s what
I’m going to be doing, I’m going to be fucking with them all the time so, I swear to
God, I’m going to send nude photos to everyone at the AG’s office of, someone sent
me nude photos of [Victim K] and her mugshot and so I’m going to send nude photos.
I swear to God, seriously, I’m going to upload, I’m going to post proof that I’m doing
this to a video and also, I’ II attach it to my drive so people can see it. Nude photos and
her meth shot or whatever, that mugshot, and that, that’s what’s going to be happening
so, I just wanted to keep everyone updated.

HOLLINGBERRY then explains that whatever videos he is forced to take down on
YouTube, he will repost on Facebook. He also claims he edits the videos and re-uploads

them to YouTube. Approximately 5:18 minutes into the video, HOLLINGBERRY states:

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 17 of 27

[Victim K] is uh, going to be in for a world of hurt, and there’s going to be some, ya,
there’s going to be nude, naked photos, I swear to God, naked photos, and um, her
mugshot are going to be sent to everyone, everyone at the Attorney General's Office
tomorrow is gonna get an email of a fucking nude... (laughing), of a nude woman,
(laughing) and I can't even, it’s too much, (laughing), so I just want to let everyone
know, yeah. So nude photos, and um, mugshots so that’s happening tomorrow.
Everyone’s going to get a real fucking eye opener of, uh, [Victim K] so I’m going to
go inside now cause [ have to run in the gym, but I just want to let everyone know that
the fuckery, the fuckery is about to begin, that’s all I have to say.

25. On or about January 20, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “Attorney General/[Name of Charitable Organization-“HR”]”
which, as of January 21, 2020, had 459 views and 45 likes/13 dislikes. The video appears to
have been live-streamed from inside a vehicle during nighttime hours. In the video,
HOLLINGBERRY states the following:

Okay so the Attorney General definitely watched my or read my emails today. I gota
couple of confirmations on my phone. I use Outlook, so I always click the confirm,
and it said [states name of the Arizona Attorney General], he opened the one where it
says [Victim K referring to her by an incorrect first name] nude photos and then the
other one that he opened was the one that said [Victim K referring to her by an
incorrect first name] official (inaudible), or something like that, and then [Victim K
referring to her by an incorrect first name] um drug, um drug addiction. So, the
Attorney General in the state of Arizona today looked at [Victim K referring to her by
an incorrect first name] mugshot. So uh, we’ll see how this goes if she continues to
fuck with me um, every time she fucks with me it’s just going to be a shit storm of
emails like, I don’t even care what they do, it’s going to be a shit storm of emails
every time when they fuck with me until they stop so, that’s what’s going on. Oh, and
then let’s see, so I know [states name of charitable organization “HR” ]’ must have
watched my videos, and there’s a reason I’m saying this, and I won’t say it now but, to
let [“HR”] know, I do have level five body armor. There’s a reason why I’m
saying that, and uh, but I won't go into it now, and then also let’s see, I think
tomorrow I’m going to go to the gun range (emphasis added). So, there’s a reason

 

3 HOLLINGBERRY’s uncle operates the charitable organization “HR” and has an
Injunction Against Harassment against HOLLINGBERRY in Superior Court of Arizona.

16

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 18 of 27

why I’m saying these two things and mentioning [“HR”]. There’s things going on in
the background that I’m not going to talk about right now, but uh, we’ll see what
happens with the Attorney General. He’s allegedly in a fetal position in the back so,
okay, gotta go.

26. HOLLINGBERRY discusses body armor in February 2020, when he posts a

poll on his YouTube channel asking viewers to vote on ifhe should audit a Synagogue on the

public sidewalk with body armor, an AR-15 assault rifle, and a camera. See below:

 

JIDEQS:. PLAYLISTS .. COMMUNITY. CHANNELS = ABQUT

_Law Offices of Daddy & Master
“44 hours ago

wee

 

‘Should | audit ’a synagogue on the public sidewalk
with body armour, an AR-15 assault rifle and a
‘camera? -

 

‘Yas

 

 

 

 

98 yates

| Els

 

 

27. On or about January 20, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “Rough Morning for [Victim K’s title]” which, as of January 21,
2020, had 608 views and Likes 38/ dislikes. The video shows HOLLIN GBERRY filming
from inside of a vehicle in what appears to be the early morning hours. In the video,
HOLLINGBERRY states:

Okay, I’m just gonna make it really quick, it is a rough morning for [Victim K], um
so, basically the email address, if you want to know anyone’s email address here to

17

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 19 of 27

the government in Arizona, if you know their first and last name, which is its online,
you only have to put a period between their first and last name and then put at and
whatever domain their associated with. So, for example, the Attorney General's Office
is az.azag.gov. It’s real easy. It’s not a secret, it’s not a code or anything so I went
ahead and I sent an email to about a hundred people in the government, including
people in the court. I even threw in the news stations as well. I sent everyone [Victim
K’s] uh, drug mugshot, um and, allegedly uh, I told everyone, I sent an email about
nude photos. So, that’s for real, and uh, just totally plastered and everyone else with
emails and then, what he was telling me to do, when he wouldn’t uh, assist me, um
with my complaint, so I went ahead and did a complaint on [Victim K] so, [Victim K]
is having a rough morning. She needs some marijuana so, if anyone wants to mail her
some, I definitely encourage you to mail [Victim K referring to her by an incorrect
first name] some marijuana, and send it to her work address, and uh, to the AG’s

. office and then yeah, so that’s basically what’s going on. I don’t care how much ©
money or how much time it takes, I’m taking that bitch down and, whoever is doing
these privacy complaints, J will own them. In court, I will own her so that’s basically
it, and then, I think there was something else I was going to say, but I don’t know. I
totally forgot so yeah, that’s all I wanted to say. Uh, [Victim K] is having a rough
morning, and uh, that’s all I want to say.

28. Between January 19 and 20, 2020, HOLLINGBERRY sent four emails to
multiple AGO employees as well as other government officials and local news outlets.
The following emails were sent from the email address paralegal@azcertifedlegal
documentpreparer.legal, a known email address of HOLLINGBERRY:

° The first email was sent on January 19, 2020, at 8:51 pm and was titled,
“~ffarassment by [Victim K]”: 7

Dear [Victim K],

By allegedly placing privacy complaints on public records you are in violation of the
law. I will be sending you a notice of, claim and the lawsuit at the appropriate time. Please

stop violating my first amendment rights. You will not SILENCE me. The entire AG’s office
has been signed up for the “First Amendment Newsletter.” Thank you for creating a record.

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 20 of 27

° The second email was sent on January 19, 2020, at 10:58 pm and was titled.
“Official Corruption by [Victim K]”:

Hello everyone,

Let’s invite everyone in the Arizona government to this party. Let’s see we have the
AG on here, the court, and the news. For everyone at home, rogue employees at the AG’s
office use their official position allegedly to stop the publication of public records, and the
AG’s office refuses to take the criminal complaint. How crazy do [Victim K] and her buddies
want this to get? See the electronic mail below.

° The third email was sent on January 20, 2020 at 6:33 am and was titled,
“(Victim K] DRUG ARREST”, The email contained a mugshot photograph of Victim K. It
read as follows:

Hello [Victim K],

You lost in court; you failed to put me in jail for exercising my first amendment rights,
and now you are failing on the internet. I am running Facebook ads with your mugshot for
drug possession all over Facebook, amongst other AG videos. Smile you are famous online. I
will resist you every step of the way; you will not take away my constitutional rights. Please
seek help for your drug addiction; it is clouding your judgment.

° The fourth email was sent on January 20, 2020, and was titled, “[Victim K]
NUDE PHOTOS”. The email also contained a mugshot photograph of Victim K. It read as

follows:
Hello,
Allegedly nude photos are going around of [Victim K] in shall we say a compromising

position. Of course, I have no involvement in the publication or distribution of the nude
photos, but they can be found online. I believe the screen name is the “G Princess.”

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 21 of 27

29. On January 24, 2020, at approximately 7:21 a.m., AGO special agents served
HOLLINGBERRY with an Injunction Against Workplace Harassment. Agents observed
HOLLINGBERRY arrive at work and exit his vehicle. As agents approached
HOLLINGBERRY, he climbed back into his car through the front passenger door and locked
the doors. HOLLINGBERRY refused to open the door and accept the document. The
injunction was explained to HOLLINGBERRY through the car window and left on his
windshield under the wiper blade.

30. The injunction ordered HOLLINGBERRY not to have contact with AGO
employee Victim K and the Arizona Attorney General. It also instructed HOLLINGBERRY
to have no contact with any property of the Arizona Attorney General unless that contact was
through his attorney, legal process, or court hearings. The injunction required
HOLLINGBERRY to immediately turn over any firearms that he possessed to Law
Enforcement due to his statements in a January 20, 2020, video entitled “the Arizona
Attorney General’s Office”, regarding his possession of level five body armor and his intent
to go to the gun range. See paragraph 25 of this Statement of Probable Cause.

31. On or about January 24, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “Attorney General Police Ambush.” HOLLINGBERRY tells his
viewers that he was served with something but did not know what it was because he wasn’t
actually eiven the document. HOLLINGBERRY told the viewers that whatever the AGO is

trying to stop will continue. On March 3, 2020, agents served a subpoena on

20

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 22 of 27

HOLLINGBERRY’s employer and obtained parking lot and front door surveillance camera
footage. The videos show HOLLINGBERRY arrive at work and exit his vehicle. As AGO

agents approached HOLLINGBERRY, he climbs back into his car through the front
passenger door, refusing to open the door and accept the document. AGO agents talk to
HOLLINGBERRY through the closed door, then place the injunction on his windshield
under the wiper blades and photograph it in place. Once the AGO agents depart,
HOLLINGBERRY exits the vehicle, removes the paperwork from the windshield and carries
it with him through the parking lot and into the building.

32. On or about January 24, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, “Lets Roll You Know What To Do”. In the video,
HOLLINGBERRY tells his viewers that he has created a spreadsheet that contains every
AGO employees’ email including the Arizona Attorney General and Victim
K. HOLLINGBERRY encourages his viewers to email bomb the AGO email list with their
grievances. HOLLINGBERRY claims that doing so is lawful. In the comments section of the
video, HOLLINGBERRY posted a link to his Google docs drive (a separate file storage
service where a user can share files) which allows anyone to download a spreadsheet with the

name, phone number, work email address, and position of 56 employees at the AGO. Victim

K's information is included as one of the first entries.

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 23 of 27

33. On or about February 4, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, "Email Bomb" which, as of February 5, 2020, had 395 views and
36 likes/16 dislikes. In the video, HOLLINGBERRY states:

OK, so quick video. I have, in um, I'm in possession, I'm not gonna go into how I got
it but I have everyone's email address that works in the state of Arizona government. I
have thousands of emails, everyone's email address, It's crazy, I just got it. So, um,
let's just start sending some emails. So, uh, [Victim K] is up to her old bag of tricks, as
usual. So, um, allegedly uh, her nude photos are out and umm, allegedly umm, a
bunch of emails were just sent of her mugshot, to a whole bunch of fuckin people.
Like so, she's famous, uh, it's great. So, everyone knows about her mugshot and her
drug addiction. So, umm, this is going on. Umm I'm gonna to compile this
massive email list that I have to a spreadsheet and I'l! publish it when I have time.
It's gonna be a little bit. In the meantime, I'm just having fun slamming various
government agencies with [Victim K's] mugshot and allegedly her nude photos are out
there so. This is going on so we'll see how this plays out. I don't really think it's going
to go well because it's going to get really old really quick for [Victim K] and her band
of merry ho's over there at the AG's office so, this is going on.

34. On or about February 7, 2020, HOLLINGBERRY posted a video to his
YouTube channel titled, "Paralegal.legal my own website" which, as of February 11, 2020,
had 721 views and 64 likes/dislikes. In the video, HOLLINGBERRY states:

So, my website is up. It is paralegal dot legal. It has, uh [Victim K]’s mug shot, and
um, I have all my videos on there. Well I’m starting slow because I can only upload a
certain number at a time but, they’re actually hosted offsite somewhere else just like
free. So, I have them hosted somewhere else, I have my own site. Oh, it’s on. I am
posting people’s fucking addresses and names. So, if you’re a government employee
and you want to fuck with people’s 1** Amendment rights, I’m gonna post your shit on
my website. So, not a good idea. And of course, I don’t condone anyone making any
threats or any harassment. I don’t condone anyone sending tampons and dildos or
anything like that, so (laughing). I definitely don’t condone it; I just publish public
information on my website. And what people choose to do with that information is up
to them. But, it’s on. ’m not putting up with any of this shit anymore.

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 24 of 27

35. Onor about February 7, 2020, HOLLINGBERRY launched his own website,
"paralegal.legal" and made his first post the same day. The post, titled, "DO NOT SEND

- TAMPONS AND DILDOS TO [VICTIM K using her real name]" includes a photo of

Victim K’s mugshot and what HOLLINGBERRY believes is Victim K's home address, The

address is linked to the Maricopa County Assessor's Office website, which directs to the site's
parcel viewer. Here, it shows the owners of the property which include Victim K and her
family member. Within the same post at paralegal. legal, below the address, is a video titled,
"FALSE ARREST! ARIZONA ATTORNEY GENERAL FIRST AMENDMENT
AUDIT". Below the title of the video, HOLLINGBERRY wrote, "[Victim K] the big bitch
at the Attorney General's Office Can't take this down."

36. Sometime in February 2020, HOLLINGBERRY removed the videos
referenced by your affiant from his YouTube channel. On March 7, 2020,
HOLLINGBERRY sent an email to his uncle’s (previously referred to in paragraph 25)
attorney stating: “Please be advised I am doing everything I can legally to cause your client
to physically die. I will work all next week on the suit. I hope your clients dies that is my

‘number one goal in my life at this time.” The email is signed “Chauncey” and is sent from
paralegal@azcertifiedlegaldocumentpreparer. legal.

37. According to Victim K on HOLLIGBERRY posted footage from the AGO on
J anuary 3, 2018, posted more videos later that year, and on approximately January 8, 2020,

HOLLINGBERRY started re-posting the police body camera footage from July 2, 2018. As

23

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 25 of 27

atesult of HOLLINGBERRY’s anger toward Victim K, and continued encouragement of

HOLLINGBERRY’s YouTube viewers, Victim K has received multiple emails and phone

messages containing vulgar and disparaging comments toward her. As a result of

HOLLINGBERRY’s actions, Victim K has had a security detail assigned to her and they
have had to follow her back and forth to work. She fears leaving her home because she
doesn’t want to run into HOLLINGBERRY. She has received threats from
HOLLINGBERRY’s followers through their comments on his posts as well as by sending
emails to her work and leaving her phone messages. Victim K changed her desk phone
number when HOLLINGBERRY first posted her information because HOLLINGBERRY'S
followers were calling and leaving voicemails. Victim K has received voice messages from
approximately fifteen different people. Victim K has stated to law enforcement that she
believes HOLLINGBERRY was specifically targeting her based on the totality ofhis actions
to include the videos he posted, the emails he sent and encouraged his followers to send, the
information he posted about her, and the fact that he visited the AGO and filmed the door to

her office which, at the time, had her name and title on the door,

INTERSTATE NEXUS

38. | YouTube is a video sharing service where users can watch, like, share,
comment and upload their own videos. The video service can be accessed on PCs, laptops,

tablets and via mobile smart phones. Users can search for and watch videos, create a personal

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 26 of 27

YouTube channel, upload videos to their channel, like/comment/share other YouTube videos,
subscribe/follow other YouTube channels and users, and create playlists to organize videos
and group videos together, YouTube also users to live-stream videos in real time with a user
interface that allows video viewers to post real time comments and interact with the
individual creating/filming the video.

39. An Internet search revealed that YouTube is owned by Google. The website
and videos are stored in data centers, owned by Google, and located in North America, South
America, Europe, and Asia. When a user uploads a video to YouTube, it is usually stored in

the data center that serves that region. According to Google, the North American data

centers that house Google content, such as YouTube videos, are located in South Carolina,

Iowa, Oregon, Georgia, Nevada, Alabama, North Carolina, Virginia, Oklahoma, Texas,
Tennessee, Ohio, and Nebraska. [reference google.com/about/datacenters/locations] Google
does not maintain a data center in Arizona therefore, each time HOLLINGBERRY uploads a
video to YouTube from a location in Arizona, the transmission of that data crosses state
lines.
CONCLUSION

40, Based on HOLLINGBERRY’s use of an interactive computer service,
electronic communication service, or electronic communication system of interstate
commerce to engage in a course of conduct targeting Victim K with the intent to harass,

intimidate, or place her under surveillance, and in doing so, has placed her in reasonable fear

25

 

 

 
Case 2:20-mj-03058-MTM Document 3 Filed 03/13/20 Page 27 of 27

of death of or serious bodily injury causing substantial emotional distress, this affiant submits

that there is probable cause to believe that between January 8, 2020 and February 7, 2020,

CHAUNCEY HOLLINGBERRY violated Title 1 Ce Codg §2261A — Stalking.

Jagon L. Saitta °
Special Agent, FBI

Sworn and subscribed to before me this [IS day of March, 2020

a Acad KN te Ugh t]
HONORABLE MICHAEL T. MORRISSEY
United States Magistrate Judge

 

 
